IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (DAYTON)

 

BARRY COSTA, ) CASE NO. 3:19-cv-00099
)
Plaintiff, ) JUDGE WALTER H. RICE
)
Vv. )
)
LOWE’S HOME CENTERS, LLC, et al., ) STIPULATION OF DISMISSAL AND
) JUDGMENT ENTRY
Defendants. )

Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, it is hereby
stipulated by and through counsel that the parties have settled the above-captioned matter and the
action is hereby dismissed with prejudice against all Defendants. The Court shall retain
jurisdiction to enforce the Settlement Agreement between the parties. Each party herein shall

bear their respective Court costs and attorney’s fees.

IT IS SO ORDERED.

bau ws Date: 1&-&-19
WALTER H. RICE
United States District Judge

 
/s/ Matthew G. Bruce

Matthew G. Bruce (0083769)

Paul Filippelli (0097085)

The Spitz Law Firm

8354 Princeton Glendale Road, Suite 203
West Chester, OH 45069

Telephone: (216) 291-4744 ext. 173
Facsimile: (216) 291-5744

Email: Matthew.Bruce@spitzlawfirm.com

Attorneys for Plaintiff Barry Costa

/s/ Douglas B. Schnee
Douglas B. Schnee (0063643)
Frantz Ward LLP

200 Public Square, Suite 3000
Cleveland, Ohio 44114
Telephone: (216) 515-1661
Facsimile: (216) 515-1650

Email: dschnee@frantzward.com

Counsel for Defendants Lowe’s Home Centers,
LLC, Christina McDaniel, Tiffany Thompson,
and Amara Larson
CERTIFICATE OF SERVICE
I hereby certify that on this 5“ day of December 2019, a copy of the foregoing Stipulation
of Dismissal and Judgment Entry was filed electronically. Notice of this filing will be sent to all
parties by operation of the Court’s electronic filing system. Parties may access this filing
through the Court’s system.

/s/ Douglas B. Schnee
Douglas B. Schnee (0063643)
